Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-12 have been examined.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Glynn et al. (20220108344) in view of Sandre et al. (20170039652). 
As per claims 1, 7,
Glynn discloses a method comprising: 
identifying, by a computation server, an item for a user (par 85, 98); 
accessing, by the computation server, a consumer investment portfolio and a portfolio database associated with a consumer account of the user (par 28, 31); 
transferring, by a payment gateway server, a payment from the consumer account to a merchant account if the user purchases the item (par 85, 98).
Glynn does not explicitly disclose:
determining, by the computation server, an offset amount to be applied to a price of the item by analyzing, in real-time, a performance of the consumer investment portfolio associated with the respective consumer account of the user; and
generating, by the computation server, an updated price of the item for the user by applying the offset amount to the price of the item, the updated price of the item unique to the performance of the consumer investment portfolio.
However, Sandre discloses:
determining, by the computation server, an offset amount to be applied to a price of the item by analyzing, in real-time, a performance of the consumer investment portfolio associated with the respective consumer account of the user (par 101); and 
generating, by the computation server, an updated price of the item for the user by applying the offset amount to the price of the item, the updated price of the item unique to the performance of the consumer investment portfolio (par 101). 
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Sandre’s determining, by the computation server, an offset amount to be applied to a price of the item by analyzing, in real-time, a performance of the consumer investment portfolio associated with the respective consumer account of the user; and generating, by the computation server, an updated price of the item for the user by applying the offset amount to the price of the item, the updated price of the item unique to the performance of the consumer investment portfolio to Glynn’s provided systems and methods using real-time electronic data associated with a user account to modulate merchant discount data specific to a user. One would be motivated to do this in order to provide merchant with access to information held in a repository that identifies investment portfolios held by customers of the financial institution that provides performance data of the customer portfolio (Sandre par 31).
As per claim 2,
Sandre discloses:
detecting, by the computation server, a change in the performance of the consumer investment portfolio prior to payment from the user (par 33, 108); 
determining, by the computation server, a second offset amount based on the change in the performance (par 108); and 
based on the determining, generating, by the computation server, a second updated price of the item for the user by applying the second offset amount to the price of the item, the second updated price unique to the change in performance of the consumer investment portfolio (par 33).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Sandre’s detecting, by the computation server, a change in the performance of the consumer investment portfolio prior to payment from the user; determining, by the computation server, a second offset amount based on the change in the performance and based on the determining, generating, by the computation server, a second updated price of the item for the user by applying the second offset amount to the price of the item, the second updated price unique to the change in performance of the consumer investment portfolio to Glynn’s provided systems and methods using real-time electronic data associated with a user account to modulate merchant discount data specific to a user. One would be motivated to do this in order to provide merchant with access to information held in a repository that identifies investment portfolios held by customers of the financial institution that provides performance data of the customer portfolio (Sandre par 31).
As per claim 3,
Glynn discloses: 
determining, by the computation server, a second offset amount to be applied to the price of the item by analyzing, in real-time, a performance of the second consumer investment portfolio associated with the second consumer account (par 101).
Sandre further discloses: 
accessing, by the computation server, a second consumer investment portfolio and a second portfolio database associated with a second consumer account of a second user (par 28, 31); and
generating, by the computation server, a second updated price of the item for the second user by applying the second offset amount to the price of the item, the second updated price of the item unique to the performance of the second consumer investment portfolio, the second updated price of the item different than the first updated price of the item (par 33, 108).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Sandre’s accessing, by the computation server, a second consumer investment portfolio and a second portfolio database associated with a second consumer account of a second user and generating, by the computation server, a second updated price of the item for the second user by applying the second offset amount to the price of the item, the second updated price of the item unique to the performance of the second consumer investment portfolio, the second updated price of the item different than the first updated price of the item to Glynn’s provided systems and methods using real-time electronic data associated with a user account to modulate merchant discount data specific to a user. One would be motivated to do this in order to provide merchant with access to information held in a repository that identifies investment portfolios held by customers of the financial institution that provides performance data of the customer portfolio (Sandre par 31).
As per claims 4, 10,
Sandre discloses:
assigning, by the computation server, an invested principal pegged value to the respective consumer account (par 28, 31);
computing, by the computation server, a loss on the invested principal pegged value (par 108);
assigning, by the computation server, a discount value equal to the loss on the invested principal pegged value (par 38, 66);
comparing the discount value to a discount threshold for each product and service listed in an investment-based merchant pricing platform (par 38, 66); and
applying the discount value at most up to the discount threshold for each product and service, which is stored on a products and services database (par 38, 66).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Sandre’s assigning, by the computation server, an invested principal pegged value to the respective consumer account; computing, by the computation server, a loss on the invested principal pegged value; assigning, by the computation server, a discount value equal to the loss on the invested principal pegged value; comparing the discount value to a discount threshold for each product and service listed in an investment-based merchant pricing platform; and applying the discount value at most up to the discount threshold for each product and service, which is stored on a products and services database to Glynn’s provided systems and methods using real-time electronic data associated with a user account to modulate merchant discount data specific to a user. One would be motivated to do this in order to provide merchant with access to information held in a repository that identifies investment portfolios held by customers of the financial institution that provides performance data of the customer portfolio (Sandre par 31).
As per claims 5, 11,
Glynn discloses computing, by the computation server, a loss on the enhanced principal pegged value (par 101). 
Sandre discloses assigning, by the computation server, an enhanced principal pegged value to the respective consumer account (par 28, 31);
assigning, by the computation server, a discount value equal to the loss on the enhanced principal pegged value (par 38, 66);
comparing the discount value to the discount threshold for each product and service listed in the investment-based merchant pricing platform (par 38, 66); and

applying the discount value at most up to the discount threshold for each product and service, which is stored on the products and services database (par 38, 66).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Sandre’s assigning, by the computation server, an enhanced principal pegged value to the respective consumer account; assigning, by the computation server, a discount value equal to the loss on the enhanced principal pegged value; comparing the discount value to the discount threshold for each product and service listed in the investment-based merchant pricing platform; and applying the discount value at most up to the discount threshold for each product and service, which is stored on the products and services database to Glynn’s provided systems and methods using real-time electronic data associated with a user account to modulate merchant discount data specific to a user. One would be motivated to do this in order to provide merchant with access to information held in a repository that identifies investment portfolios held by customers of the financial institution that provides performance data of the customer portfolio (Sandre par 31).
As per claims 6, 12, 
Glynn discloses: 
displaying the discount value equal to the loss on the enhanced principal pegged value or the discount value equal to the loss on the invested principal pegged value on a graphical user interface (par 101); and
displaying the updated price of one or more products or services listed on the investment- based merchant pricing platform that does not exceed the discount threshold for each product and service, which is stored on the products and services database (par 101).
Sandre discloses:
comprising the computation server updating the price of one or more products or services listed on the investment-based merchant pricing platform comprises (par 33).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Sandre’s comprising the computation server updating the price of one or more products or services listed on the investment-based merchant pricing platform comprises to Glynn’s provided systems and methods using real-time electronic data associated with a user account to modulate merchant discount data specific to a user. One would be motivated to do this in order to provide merchant with access to information held in a repository that identifies investment portfolios held by customers of the financial institution that provides performance data of the customer portfolio (Sandre par 31).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN L BROWN whose telephone number is (571)270-5109. The examiner can normally be reached Mon - Fri 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALVIN L BROWN/Primary Examiner, Art Unit 3621